ORDER

PER CURIAM.
Terry Ross (“Ross”) appeals the judgment of the Circuit Court of Cape Girar-deau County in favor of Elvira Sebastian (“Sebastian”) on her claims on certain promissory notes, and finding him liable for the principal sum of $14,525.00 plus interest at nine percent per year from and after April 15, 1998. Ross alleges: 1) the trial court erred in its judgment because Sebastian failed to sustain her burden of proof; 2) the trial court erred in failing to correctly credit the payments previously paid on the notes; 3) the trial court erred in charging interest at a rate of nine percent per year from and after April 15, 1998; and 4) the trial court erred in finding R'oss jointly and severally liable for the balance due and interest.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).